Case: 14-50399      Document: 00512989220         Page: 1    Date Filed: 04/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50399
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 1, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL JUNIOR MARTINEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1494-2


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Manuel Junior Martinez appeals his guilty plea conviction and sentence
for conspiracy to possess with intent to distribute 100 grams or more of heroin.
The claims that Martinez seeks to raise on appeal are: (1) the district court
committed procedural plain error at sentencing by denying him credit for
acceptance of responsibility; (2) the sentence was substantively unreasonable;
and (3) he received ineffective assistance of counsel.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50399     Document: 00512989220      Page: 2    Date Filed: 04/01/2015


                                  No. 14-50399

      The Government argues that most of Martinez’s claims are barred by the
appeal waiver in the plea agreement. Martinez argues that the appeal waiver
is not enforceable because his guilty plea was not knowing and voluntary. He
contends that his guilty plea was involuntary because his counsel told him that
the judge would get upset and give him a higher sentence if he pleaded not
guilty and because the magistrate judge admonished him at rearraignment
that he should not fool himself into thinking he was not guilty. He maintains
that his guilty plea was not knowing because he did not review the factual
basis for his guilty plea until rearraignment. He asserts that the magistrate
judge violated Federal Rule of Criminal Procedure 11(b)(1) by conducting a
group rearraignment in which he admonished a group of defendants that
included two defendants who did not have a right to a jury trial about their
right to a trial.
      Although the magistrate judge rearraigned Martinez with a group of
other defendants and two of those defendants did not have a right to a jury
trial, the magistrate judge admonished the defendants who had a right to a
jury trial, including Martinez, that they had a right to a jury trial, and specified
those defendants who did not. The magistrate judge addressed each defendant
individually to ascertain that he understood the admonishments.             As the
magistrate judge obtained individual answers from each defendant and
Martinez did not object to the group rearraignment, Martinez’s challenge to
the group rearraignment is without merit.         See United States v. Salazar-
Olivares, 179 F.3d 228, 229-30 (5th Cir. 1999).
      Martinez’s statements under oath at rearraignment that he was
pleading guilty freely and voluntarily “carry a strong presumption of verity.”
Blackledge v. Allison, 431 U.S. 63, 74 (1977). While Martinez apparently
incorrectly believed that pleading not guilty would make the judge upset, the



                                         2
    Case: 14-50399    Document: 00512989220     Page: 3   Date Filed: 04/01/2015


                                 No. 14-50399

magistrate judge gave a detailed explanation of why Martinez could receive a
shorter sentence if he pleaded guilty based upon acceptance of responsibility.
Nothing in the magistrate judge’s explanation shows that any pressure was
placed on Martinez to plead guilty, and the magistrate judge told Martinez
that he could plead not guilty and be scheduled for trial. Although Martinez
stated that he had not reviewed the factual basis for his guilty plea, the
magistrate judge gave Martinez time to review the factual basis with his
attorney, and Martinez then voluntarily averred that the factual basis was
correct. Accordingly, the record shows that Martinez’s guilty plea was knowing
and voluntary. See United States v. Cothran, 302 F.3d 279, 283-84 (5th Cir.
2002).
      The magistrate judge reviewed the appeal waiver with Martinez in
detail, and Martinez acknowledged that he understood the appeal waiver.
Accordingly, Martinez entered into the appeal waiver knowingly and
voluntarily, and the appeal waiver is enforceable.        See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). The plain language of the appeal
waiver shows that Martinez’s challenges to the denial of a reduction for
acceptance of responsibility and the reasonableness of the sentence are barred
by the appeal waiver and that his claims of ineffective assistance of counsel are
not. See United States v. Bond, 414 F.3d 542, 544-46 (5th Cir. 2005).
      Martinez’s ineffective assistance of counsel claims were not raised in the
district court, and an evidentiary hearing was not conducted. The record is not
sufficiently developed to permit review of the ineffective assistance of counsel
claims on direct appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th
Cir.), cert. denied, 135 S. Ct. 123 (2014). Accordingly, we deny the claims
without prejudice to Martinez’s raising them on collateral review.
      AFFIRMED.



                                       3